DETAILED ACTION

This action is in response to the application filed on 11/11/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 5, it’s not clear as to what is meant by the limitation “a self-powering circuit configured to supply power for the second voltage converting module before the first voltage converting module entering into normal working state”. It’s not clear as to what defines a “normal” working state. 	Regarding claims 8 and 20, it’s not clear as to how changing the arrangement of the first capacitor and the output capacitor, changes the converter from a buck converter to a buck-boost converter. It appears that some elements may be missing from the claim. 	Regarding claim 11, it’s not clear as to what is meant by the limitation “compatible for the below two connecting configurations”. It appears that some language may be missing from the claim.  	Regarding claim 12, it’s not clear as to how a die is configured to operate a power transistor based on the limitation “a first die configured to turn on a power transistor of a first voltage converter”. Furthermore, it’s not clear as to if the power transistor and the first converter is within the chip package. If power transistor and the first converter are not apart of the chip package, then it’s not clear as to how the second converter is able to convert the interim voltage, because claim 12 does not mention that the first converter is providing the interim voltage to the second converter.  	Dependent claims 13-17 inherits the deficiencies of independent claim 12 and are therefore also rejected under 35. U.S.C. 112 second paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US Patent 4827151) in view of Sakaibara (US Patent 8450961). 	Regarding claims 1 and 18, Okada discloses (see fig. 1) a voltage converting circuit used in a non-isolating Alternating-Current to Direct- Current (AC-DC) voltage converting system, the voltage converting circuit comprising: a first voltage converting module (5) having an input (input to 5) and an output (output from 5), the input of the first voltage converting module configured to receive a bus voltage (input to 5 connected to output from rectifier 3), the output of the first voltage converting module configured to provide an interim voltage (voltage applied to 6), the first voltage converting module configured to turn on a power transistor (5b) of the first voltage converting module (5b being on); and a second voltage converting module (8/9) having an input (input to 8) and an output (output from 8), the input of the second voltage converting module coupled to the output of the first voltage converting module to receive the interim voltage (voltage from 6 to input of 8) and the output of the second voltage converting module configured to be coupled to one end of an inductor (output from 8 to 9), wherein the other end of the inductor is configured to provide a direct-current output voltage (dc output voltage from 9). 	Okado does not disclose that that a first voltage converting module configured to turn on a power transistor of the first voltage converting module when the bus voltage is at a valley region. 	Sakaibara discloses (see fig. 1) that a first voltage converting module (5/bus voltage sensing circuit) configured to turn on a power transistor (Qc1) of the first voltage converting module when a bus voltage is at a valley region (Qc1 is activated when the average dc link voltage is below a threshold, see column 20 lines 3-8). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okada to include the features of Sakaibara because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claims 2, 3, 5, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US Patent 4827151) in view of Sakaibara (US Patent 8450961) and Girdhar et al. (EP 2375445). 	Regarding claim 2, Okada does not disclose that the first voltage converting module comprises a first semiconductor module manufactured on a first semiconductor substrate, the second voltage converting module is manufactured on a second semiconductor substrate to form a second semiconductor module, and wherein a communicational control signal is transmitted between the first semiconductor module and the second semiconductor module. 	Girdhar et al. discloses (see fig. 37) a first voltage converting module comprises a first semiconductor module (402) manufactured on a first semiconductor substrate (402 being a first die), a second voltage converting module (408) is manufactured on a second semiconductor substrate to form a second semiconductor module (408 being on a second die), and wherein a communicational control signal is transmitted between the first semiconductor module and the second semiconductor module (data bus 410 sending communication between 402 and 408). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okada to include the features of Girdhar et al. because it allows for a specific design choice, which can provide a reduction in component variance and a reduction in component interference, thus increasing operational efficiencies. 	Regarding claim 3, Okada does not disclose that the second semiconductor module provides the communicational control signal, and the first semiconductor module receives the communicational control signal for controlling the power transistor. 	Girdhar et al discloses (see fig. 37) that the second semiconductor module (408) provides the communicational control signal (output from 408 using bus 410), and the first semiconductor module receives the communicational control signal for controlling the power transistor (402 receiving output from 408 using bus 410). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okada to include the features of Girdhar et al. because it allows for a specific design choice, which can provide a reduction in component variance and a reduction in component interference, thus increasing operational efficiencies. 	Regarding claim 5, as best understood, Okada does not disclose that the first semiconductor module comprises one or more of the followings: an input voltage sensing circuit configured to sense the bus voltage; a self-powering circuit configured to supply power for the second voltage converting module before the first voltage converting module entering into normal working state; an active bleeder circuit configured to provide bleeding path for the bus voltage. 	Sakaibara discloses (see fig. 1) that the first semiconductor module (5/bus voltage sensing circuit) comprises one or more of the followings: an input voltage sensing circuit configured to sense the bus voltage; (operation of 5 is based on the average dc link voltage is below a threshold, see column 20 lines 3-8). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okada to include the features of Sakaibara because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 6, Okada discloses (see fig. 1) that the first voltage converting module comprises the power transistor (5b) and a driving circuit (19e) configured to drive the power transistor (output from 19e to operate 5b). 	Okada does not disclose that the power transistor is in ON state only when or mainly when the bus voltage is lower than a predetermined value. 	Sakaibara discloses (see fig. 1) that a power transistor (Qc1) is in ON state only when or mainly when the bus voltage is lower than a predetermined value (Qc1 is activated when the average dc link voltage is below a threshold, see column 20 lines 3-8). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okada to include the features of Sakaibara because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	 	Regarding claim 19, Okada discloses that a driving circuit (19e) is configured to drive the power transistor (output form 19e controlling operation of 5b) and a control circuit (19d) is configured to provide a control signal to the driving circuit (output from 19d to input of 19e). 	Okada does not disclose manufacturing a driving circuit and a control circuit on two different semiconductor substrates. 	Girdhar et al discloses (see fig. 37) manufacturing elements on separate substrates (402 and 408 being separate). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Okada to include the features of Girdhar et al. because it allows for a specific design choice, which can provide a reduction in component variance and a reduction in component interference, thus increasing operational efficiencies.
Allowable Subject Matter
Claims 4, 7, and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Hiasa (US Patent 11303202) discloses a power factor improvement circuit and switching power supply device using the same. 	Yan et al. (US Patent 10148191) discloses a bi0directional isolated power conversion device and power converting method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838